221 S.W.3d 372 (2006)
Katherine B. FRYAR, Appellant,
v.
TOUCHSTONE PHYSICAL THERAPY, INC., and Michael Teston, Individually, Appellees.
No. 05-394.
Supreme Court of Arkansas.
January 5, 2006.
William T. Finnegan, for appellant.
Wright, Lindsey & Jennings, by: Patricia Sievers Harris and Paul D. Morris, for appellees.
PER CURIAM.
Appellant Katherine Fryar appeals the January 7, 2005 order of the Pulaski County Circuit Court granting summary judgment and dismissing her case against Appellees Touchstone Physical Therapy, Inc. and Michael Teston, individually. However, *373 in violation of Ark. Sup.Ct. R. 4-2(a)(8), the notice of appeal is not included in the addendum. Pursuant to Ark. Sup.Ct. R. 4-2(b)(3), this court finds that the addendum is insufficient, and the appellant is granted fifteen days from the date of the entry of this order within which to file an amended addendum. Dodson v. State, 357 Ark. 646, 187 S.W.3d 854 (2004). Under Ark. Sup.Ct. R. 4-2(b)(3), this court may affirm the judgment if an amended addendum is not filed within the fifteen days.